Case 21-03007-sgj Doc 19-10 Filed 06/01/21   Entered 06/01/21 22:37:43   Page 1 of 10




                   EXHIBIT 10
  Case
Case   21-03007-sgj
     21-03007-sgj   Doc
                  Doc   7 Filed
                      19-10 Filed03/03/21
                                  06/01/21 Entered
                                            Entered03/03/21
                                                    06/01/2115:12:55
                                                             22:37:43 Page
                                                                       Page1 2ofof9 10
                                                                         Docket #0007 Date Filed: 3/3/2021




Jason M. Rudd
Texas State Bar No. 24028786
jason.rudd@wickphillips.com
Lauren K. Drawhorn
Texas State Bar No. 24074528
lauren.drawhorn@wickphillips.com
WICK PHILLIPS GOULD & MARTIN, LLP
3131 McKinney Avenue, Suite 500
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

COUNSEL FOR HCRE PARTNERS, LLC
(N/K/A NEXPOINT REAL ESTATE
PARTNERS, LLC)

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISIO1
 In re:                                          §
                                                 §       Chapter 11
 HIGHLAND CAPITAL MANAGEMENT,                    §
 L.P.                                            §       Case No.: 19-34054-sgj11
                                                 §
           Debtor.                               §
                                                 §
 HIGHLAND CAPITAL MANAGEMENT,                    §
 L.P.                                            §
                                                 §
           Plaintiff,                            §
                                                 §         Adv. Pro. No. 21-03007-sgj
 vs.                                             §
                                                 §
 HCRE PARTNERS, LLC (n/k/a                       §
 NEXPOINT REAL ESTATE PARTNERS,                  §
 LLC),                                           §
                                                 §
           Defendant.                            §

            HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT


          Defendant HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC) (“HCRE” or

“Defendant”) files this Answer in response to Highland Capital Management L.P.’s (“Plaintiff” or

“Debtor”) Complaint for (I) Breach of Contract and (II) Turnover of Property of the Debtor’s




                                                              ¨1¤}HV5##                  )x«
HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT                                     PAGE 1

                                                                  1934054210303000000000009
  Case
Case   21-03007-sgj
     21-03007-sgj   Doc
                  Doc   7 Filed
                      19-10 Filed03/03/21
                                  06/01/21 Entered
                                            Entered03/03/21
                                                    06/01/2115:12:55
                                                             22:37:43 Page
                                                                       Page2 3ofof9 10




Estate (the “Complaint”) in the above-referend adversary proceeding (the “Adversary

Proceeding”) and respectfully states as follows:

                                     PRELIMINARY STATEMENT 1

         1.       The first sentence of Paragraph 1 sets forth Plaintiff’s objective in bringing the

Complaint and does not require a response. To the extent a response is required, Defendant denies

the allegations in the first sentence of Paragraph 1. The second sentence contains a legal conclusion

that does not require a response. To the extent a response is required, Defendant denies the

allegations in the second sentence of Paragraph 1.

         2.       Paragraph 2 contains a summary of the relief Plaintiff seeks and does not require a

response. To the extent a response is required, Defendant denies the allegations in Paragraph 2.

                                      JURISDICTION AND VENUE

         3.       Defendant admits that this Adversary Proceeding relates to the Plaintiff’s

bankruptcy case but denies any implication that this fact confers constitutional authority on the

Bankruptcy Court to adjudicate this dispute. Defendant denies any allegations in Paragraph 3 that

are not expressly admitted.

         4.       Paragraph 4 states a legal conclusion that does not require a response. To the extent

a response is required, Defendant admits the Bankruptcy Court has statutory jurisdiction over this

Adversary Proceeding but denies that the Court has constitutional authority over this Adversary

Proceeding. Defendant denies any allegations in Paragraph 4 that are not expressly admitted.

         5.       Defendant denies that Plaintiff’s breach of contract claim is a core proceeding.

Defendant further denies that a turnover proceeding under 11 U.S.C. § 542(b) is the appropriate

mechanism to collect a contested debt. Defendant admits that a turnover proceeding under 11



1
    The headings herein are from Plaintiff’s Complaint and are solely included for the Court’s convenience.


HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT                                                          PAGE 2
  Case
Case   21-03007-sgj
     21-03007-sgj   Doc
                  Doc   7 Filed
                      19-10 Filed03/03/21
                                  06/01/21 Entered
                                            Entered03/03/21
                                                    06/01/2115:12:55
                                                             22:37:43 Page
                                                                       Page3 4ofof9 10




U.S.C. § 542(b) is a statutorily core proceeding but denies that it is constitutionally core under

Stern v. Marshall. Defendant does not consent to the Bankruptcy Court entering final orders or

judgment in this Adversary Proceeding. Defendant denies any allegations in Paragraph 5 that are

not expressly admitted.

       6.      Paragraph 6 states a legal conclusion to which no response is required. To the extent

a response is required, Defendant admits that venue is proper in this District.

                                         THE PARTIES

       7.      Defendant admits the allegations in Paragraph 7 of the Complaint.

       8.      Defendant admits the allegations in Paragraph 8 of the Complaint.

                                     CASE BACKGROUND

       9.      Defendant admits the allegations in Paragraph 9 of the Complaint.

       10.     Defendant admits the allegations in Paragraph 10 of the Complaint.

       11.     Defendant admits the allegations in Paragraph 11 of the Complaint.

       12.     Defendant admits the allegations in Paragraph 12 of the Complaint.

                                   STATEMENT OF FACTS

A.     The HCRE Demand Notes

       13.     Defendant admits it has executed at least one promissory note under which the

Debtor is the payee. Defendant denies any allegations in Paragraph 13 that are not expressly

admitted.

       14.     Defendant admits that it signed the document attached to the Complaint as Exhibit

1. Defendant denies any allegations in Paragraph 14 that are not expressly admitted.

       15.     Defendant admits that it signed the document attached to the Complaint as Exhibit

2. Defendant denies any allegations in Paragraph 15 that are not expressly admitted.



HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT                                         PAGE 3
  Case
Case   21-03007-sgj
     21-03007-sgj   Doc
                  Doc   7 Filed
                      19-10 Filed03/03/21
                                  06/01/21 Entered
                                            Entered03/03/21
                                                    06/01/2115:12:55
                                                             22:37:43 Page
                                                                       Page4 5ofof9 10




       16.     Defendant admits that it signed the document attached to the Complaint as Exhibit

3. Defendant denies any allegations in Paragraph 16 that are not expressly admitted.

       17.     Defendant admits that it signed the document attached to the Complaint as Exhibit

4. Defendant denies any allegations in Paragraph 17 that are not expressly admitted.

       18.     Defendant admits that Plaintiff correctly transcribed Section 2 of Exhibits 1-4 to

the Complaint in Paragraph 18.

       19.     Defendant admits that Plaintiff correctly transcribed Section 4 of Exhibits 1-4 to

the Complaint in Paragraph 19.

       20.     Defendant admits that Plaintiff correctly transcribed Section 6 of Exhibits 1-4 of

the Complaint in Paragraph 20.

B.     Allegations regarding the Demand Notes

       21.     Defendant admits that Plaintiff sent it a copy of Exhibit 5. Defendant admits that

Plaintiff correctly transcribed an excerpt of Exhibit 5 in the third sentence of Paragraph 21.

Defendant denies any allegations in Paragraph 21 that are not expressly admitted.

       22.     To the extent Paragraph 22 asserts a legal conclusion, no response is required, and

it is denied. Defendant otherwise admits the allegations in Paragraph 22.

       23.     Defendant lacks sufficient information or knowledge to admit or deny the

allegations in Paragraph 23 and, therefore, denies them.

       24.     Defendant lacks sufficient information or knowledge to admit or deny the

allegations in Paragraph 24 and, therefore, denies them.

       25.     Defendant lacks sufficient information or knowledge to admit or deny the

allegations in Paragraph 25 and, therefore, denies them.

       26.     Defendant lacks sufficient information or knowledge to admit or deny the

allegations in Paragraph 26 and, therefore, denies them.

HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT                                       PAGE 4
  Case
Case   21-03007-sgj
     21-03007-sgj   Doc
                  Doc   7 Filed
                      19-10 Filed03/03/21
                                  06/01/21 Entered
                                            Entered03/03/21
                                                    06/01/2115:12:55
                                                             22:37:43 Page
                                                                       Page5 6ofof9 10




       27.     Defendant lacks sufficient information or knowledge to admit or deny the

allegations in Paragraph 27 and, therefore, denies them.

       28.     Defendant denies the allegations in Paragraph 28 of the Complaint.

C.     The HCRE Term Note

       29.     Defendant admits that it has executed at least one promissory note under which

Debtor is the payee. Defendant denies any allegations in Paragraph 29 that are not expressly

admitted.

       30.     Defendant admits it signed the document attached to the Complaint as Exhibit 6.

Defendant denies any allegations in Paragraph 30 that are not expressly admitted.

       31.     Defendant admits that Plaintiff correctly transcribed Section 2 of Exhibit 6 to the

Complaint in Paragraph 31. Defendant denies any allegations in Paragraph 31 that are not

expressly admitted.

       32.     Defendant admits that Plaintiff correctly transcribed Section 3 of Exhibit 6 to the

Complaint in Paragraph 32. Defendant denies any allegations in Paragraph 32 that are not

expressly admitted.

       33.     Defendant admits that Plaintiff correctly transcribed Section 4 of Exhibit 6 to the

Complaint in Paragraph 33. Defendant denies any allegations in Paragraph 33 that are not

expressly admitted.

       34.     Defendant admits that Plaintiff correctly transcribed Section 6 of Exhibit 6 to the

Complaint in Paragraph 34. Defendant denies any allegations in Paragraph 34 that are not

expressly admitted.

D.     Allegations regarding the Term Note.

       35.     To the extent Paragraph 35 of the Complaint asserts a legal conclusion, no response

is required, and it is denied. Defendant otherwise admits Paragraph 35 of the Complaint.

HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT                                       PAGE 5
  Case
Case   21-03007-sgj
     21-03007-sgj   Doc
                  Doc   7 Filed
                      19-10 Filed03/03/21
                                  06/01/21 Entered
                                            Entered03/03/21
                                                    06/01/2115:12:55
                                                             22:37:43 Page
                                                                       Page6 7ofof9 10




       36.     Defendant admits that Plaintiff sent it a copy of Exhibit 7. Defendant admits that

Plaintiff correctly transcribed an excerpt of Exhibit 7 in the third sentence of Paragraph 36 of the

Complaint. Defendant denies any allegations in Paragraph 36 that are not expressly admitted.

       37.     To the extent Paragraph 37 of the Complaint asserts a legal conclusion, no response

is required, and it is denied. Defendant otherwise admits Paragraph 37 of the Complaint.

       38.     Defendant is without sufficient information or knowledge to admit or deny the

allegations in Paragraph 38 of the Complaint and, therefore, denies them.

       39.     Defendant denies Paragraph 39 of the Complaint.

                                 FIRST CLAIM FOR RELIEF
                                   (For Breach of Contract)

       40.     Paragraph 40 of the Complaint seeks to incorporate the allegations in the preceding

paragraphs and does not require a response. Defendant incorporates all prior denials herein by

reference.

       41.     Paragraph 41 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, Defendant lacks sufficient information or knowledge to

admit or deny the allegations and, therefore, denies them.

       42.     Paragraph 42 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, Defendant lacks sufficient information or knowledge to

admit or deny the allegations and, therefore, denies them.

       43.     Paragraph 43 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, Defendant lacks sufficient information or knowledge to

admit or deny the allegations and, therefore, denies them.




HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT                                         PAGE 6
  Case
Case   21-03007-sgj
     21-03007-sgj   Doc
                  Doc   7 Filed
                      19-10 Filed03/03/21
                                  06/01/21 Entered
                                            Entered03/03/21
                                                    06/01/2115:12:55
                                                             22:37:43 Page
                                                                       Page7 8ofof9 10




       44.     Paragraph 44 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, Defendant lacks sufficient information or knowledge to

admit or deny the allegations and, therefore, denies them.

       45.     Defendant denies Paragraph 45 of the Complaint.

       46.     Defendant denies Paragraph 46 of the Complaint.

                            SECOND CLAIM FOR RELIEF
                    (Turnover by HCRE Pursuant to 11 U.S.C. § 549(b))

       47.     Paragraph 47 seeks to incorporate the allegations in the preceding paragraphs and

does not require a response. Defendant incorporates all prior denials herein by reference.

       48.     Paragraph 48 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, Defendant lacks sufficient information or knowledge to

admit or deny the allegations and, therefore, denies them.

       49.     Paragraph 49 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, Defendant lacks sufficient information or knowledge to

admit or deny the allegations and, therefore, denies them.

       50.     Paragraph 50 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, Defendant lacks sufficient information or knowledge to

admit or deny the allegations and, therefore, denies them.

       51.     Defendant admits that Plaintiff transmitted Exhibits 5 and 7 to the Complaint.

Defendant lacks sufficient information or knowledge to admit or deny the remaining allegations

in Paragraph 51 of the Complaint and, therefore, denies them.

       52.     Defendant lacks sufficient information or knowledge to admit or deny the

remaining allegations in Paragraph 52 of the Complaint and, therefore, denies them.

       53.     Defendant denies Paragraph 53 of the Complaint.


HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT                                         PAGE 7
  Case
Case   21-03007-sgj
     21-03007-sgj   Doc
                  Doc   7 Filed
                      19-10 Filed03/03/21
                                  06/01/21 Entered
                                            Entered03/03/21
                                                    06/01/2115:12:55
                                                             22:37:43 Page
                                                                       Page8 9ofof9 10




          54.    Defendant denies that Plaintiff is entitled to the relief requested in the prayer of the

Complaint, including parts (i), (ii), and (iii).

                                    AFFIRMATIVE DEFENSES

          55.    Plaintiff’s claims are barred in whole or in part by the doctrine of justification

and/or repudiation.

          56.    Plaintiff’s claims are barred in whole or in part by the doctrine of estoppel.

          57.    Plaintiff’s claims are barred in whole or in part by the doctrine of waiver.

          58.    Plaintiff’s claims are barred in whole or in part by the doctrines of offset and/or

setoff.

                                           JURY DEMAND

          59.    HCRE demands a trial by jury of all issues so triable under Federal Rule of Civil

Procedure 38 and Federal Rule of Bankruptcy Procedure 9015.

          60.    HCRE does not consent to the Bankruptcy Court conducting a jury trial and

therefore demands such jury trial in the District Court.

                                               PRAYER

          For these reasons, HCRE respectfully requests that, following a trial on the merits, the

Court deny the relief Plaintiffs seeks through its Complaint, enter a judgment that the Plaintiff take

nothing on the Complaint, and grant HCRE such other relief at law or in equity to which it may be

entitled.




HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT                                              PAGE 8
   Case
Case    21-03007-sgj
     21-03007-sgj DocDoc 7 Filed
                      19-10 Filed03/03/21
                                  06/01/21 Entered
                                            Entered03/03/21
                                                    06/01/2115:12:55
                                                             22:37:43 Page
                                                                       Page910
                                                                             of of
                                                                                9 10




                                             Respectfully submitted,

                                             /s/ Lauren K. Drawhorn
                                             Jason M. Rudd
                                             Texas Bar No. 24028786
                                             Lauren K. Drawhorn
                                             Texas Bar No. 24074528
                                             WICK PHILLIPS GOULD & MARTIN, LLP
                                             3131 McKinney Avenue, Suite 500
                                             Dallas, Texas 75204
                                             Telephone: (214) 692-6200
                                             Fax: (214) 692-6255
                                             Email: jason.rudd@wickphillips.com
                                                     lauren.drawhorn@wickphillips.com

                                             COUNSEL FOR HCRE PARTNERS, LLC (N/K/A
                                             NEXPOINT REAL ESTATE PARTNERS, LLC)



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 3, 2021, a true and correct copy of the foregoing pleading
 was served via the Court’s CM/ECF system upon counsel for the Plaintiff and all other parties
 requesting or consenting to such service in this adversary case.

  Jeffrey N. Pomerantz                            Melissa S. Hayward
  jpomerantz@pszjlaw.com                          MHayward@HaywardFirm.com
  Ira D. Kharasch                                 Zachery Z. Annable
  ikharasch@pszjlaw.com                           ZAnnable@HaywardFirm.com
  John A. Morris                                  HAYWARD PLLC
  jmorris@pszjlaw.com                             10501 N. Central Expy, Ste. 106
  Gregory V. Demo                                 Dallas, Texas 75231
  gdemo@pszjlaw.com                               Fax: (972) 755-7110
  Hayley R. Winograd
  hwinograd@pszjlaw.com
  PACHULSKI STANG ZIEHL & JONES LLP
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, California 90067
  Facsimile: (310) 201-0760
 Counsel for Highland Capital Management, L.P.


                                             /s/ Lauren K. Drawhorn
                                                 Lauren K. Drawhorn



 HCRE PARTNERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT                                     PAGE 9
